Citation Nr: 1311261	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  09-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, with additional service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claim for service connection for sinusitis.

On his VA Form 9, the Veteran indicated that he wished to have a hearing before a Board member at the RO (Travel Board hearing).  The Veteran was scheduled for this hearing on June 29, 2012; however, he failed to report.  As the Veteran did not timely request a postponement or provide good cause for his failure to appear, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (d) (2012).

In August 2012, the Board reopened the Veteran's claim for entitlement to service connection for sinusitis and remanded it for additional development; it is again before the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2012 remand, the Board noted that the Veteran had service in the Army Reserve until 2005 and that the Veteran had submitted some service treatment records from this period, but that it was unclear whether all of the service treatment records from his period of service in the Reserves were part of the claims file.  The Board instructed the agency of original jurisdiction (AOJ) to contact the Veteran's Army Reserve Unit or other appropriate records repository to determine whether any of the Veteran's service treatment records from his period in the Army Reserves were available.

In August 2012, the AMC requested the Veteran's records from the Adjutant General of Alabama.  In September 2012, the AMC received a response, noting that there were no records for the Veteran at the retired activities branch for the Alabama National Guard; however, service personnel records, submitted by the Veteran, reflect that the Veteran was in the Army Reserves from July 1977 to August 2005.  A January 2013 deferred rating decision reflected that the AMC was to prepare Unavailability of Records Memorandum and to provide the Veteran with a 10 day letter.  The 10 day letter was sent to the Veteran on January 2013; however, there is no formal finding memorandum in the claims file.

Although the RO had requested service treatment records from the Alabama State Adjutant General, the response referred to National Guard records only-there is no evidence that further efforts have been made to secure his Army Reserves records through other potential sources.  There was not attempt to obtain service treatment records from the Veteran's local unit or if that fails, the Records Management Center (RMC).  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii.  The Veteran's personnel records clearly identify his unit and should be referenced in further attempts to secure his complete service treatment records for his period in the Army Reserves.  Therefore, the RO/AMC should make further attempts to obtain and associate with the claims file the Veteran's complete service treatment records.  VA should document its efforts and, if such efforts are unsuccessful, VA should so inform the Veteran and advise him to submit alternate forms of evidence to support his claims of entitlement to service connection.

If these records reveal any complaints of a respiratory disorder or treatment for sinusitis, the Veteran's claim file should be returned to the VA examiner who provided the September 2012 examination for an addendum opinion with consideration of this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's local Army Reserve unit, D Co 4/321 7th BDE 108th Division (LOG) Ft McClellan, Al 36205 to obtain complete copies of the Veteran's service treatment records from his period of Army Reserve service from July 1977 to August 2005.  If the unit does not have the records and does not indicate where the records have been stored, contact Records Management Center (RMC), and request available records.  If these records do not exist or cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2012).  Attempts to retrieve these records must continue until such records are obtained, or until such time that a conclusion can be made that the records do not exist, or that further attempts to obtain them from these two sources would be futile.  Thereafter, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.

2.  If these records reflect complaints of a respiratory disorder or diagnosis or treatment for sinusitis, the Veteran claims file, including these records, should be forwarded to the VA examiner who provided the September 2012 examination in order to provide an addendum to the opinion requested in the Board's August 2012 remand, with consideration of these records. 

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


